Case 3:20-cv-00036-BJD-JRK Document 117 Filed 04/01/21 Page 1 of 1 PageID 1021




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


SARAH MCCRIMMON and CARON
DETTMANN, as Co-Administrators
of the Estate of Curtis Dettmann,

                  Plaintiffs,

v.                                             Case No. 3:20-cv-36-BJD-JRK

CENTURION OF FLORIDA, LLC,
et al.,

                 Defendants.
___________________________________

                                   ORDER

      The parties’ Motion for Extension of Deadlines and Trial Continuance

(Doc. 112) is GRANTED to the extent the Court will enter an amended Case

Management and Scheduling Order setting the case on the July 2022 trial term

and extending other deadlines in consideration of the parties’ requested dates

as the Court’s calendar permits.

      DONE AND ORDERED at Jacksonville, Florida, this 31st day of

March, 2021.




caw 3/29
c:    Counsel of Record
